TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00380-CR


Anthony Glen Powell Jr., Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
NO. 63121, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Pursuant to a plea agreement, appellant Anthony Glen Powell Jr. pleaded guilty to
the offense of possession of a controlled substance with intent to deliver.  Punishment was assessed
at ten years' imprisonment, but the district court suspended imposition of the sentence and placed
Powell on community supervision for ten years.  The district court certified that, although this was
a plea-bargain case, Powell had the right to appeal the district court's denial of a motion to suppress
that Powell had filed prior to entering his plea.
		However, while this appeal was pending, the State filed a motion to revoke
Powell's community supervision.  In the motion, the State alleged that Powell had committed, on
two occasions since being placed on community supervision, the offense of possession of a
controlled substance.  As a result of these allegations, two new cases were filed against Powell. (1)
		Subsequently, Powell entered into a new plea agreement with the State.  As part of
this new plea bargain, Powell agreed to plead guilty to the new offenses, true to the allegations in
the motion to revoke, and to waive his right of appeal in all three cases--the two new cases and
the first case that is the subject of this appeal.  In exchange, the State agreed to recommend a
sentence of five years' imprisonment (as opposed to the ten years originally assessed), with the
sentence in all three cases to run concurrently.  At the hearing on the State's motion to revoke,
consistent with the plea agreement, Powell pleaded guilty to the new offenses and true to the
allegations in the motion to revoke.  The district court then imposed sentence in accordance with the
recommendation of the State.
		The district court has since filed an amended certificate of Powell's right to appeal. 
In it, the district court has certified that this is a plea-bargain case, Powell has no right of appeal,
and he has waived the right of appeal.  See Tex. R. App. P. 25.2(a)(2), (d).  Accordingly, we dismiss
the appeal.


						__________________________________________
						Bob Pemberton, Justice
Before Chief Justice Jones, Justices Pemberton and Waldrop
Dismissed for Want of Jurisdiction
Filed:   March 10, 2010
Do Not Publish
1.   The trial court cause numbers are 65,311 and 65,321.